956 So.2d 1240 (2007)
Daniel MATOS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-2087.
District Court of Appeal of Florida, Fourth District.
May 23, 2007.
Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine Y. McIntire, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant Daniel Matos timely appeals an order revoking his community control. We find that the evidence presented by the State was insufficient to establish Matos violated the terms of his community control by failing to remain in his residence on May 26, 2004 at 10:00 p.m., and therefore we order the trial court to strike reference to this alleged violation from its revocation order. However, we affirm the order revoking Matos' community control because Matos was found in violation of, and does not appeal, eight other counts. See Haygood v. State, 687 So.2d 318, 319 (Fla. 4th DCA 1997) (striking portion of order revoking community control because some violations were not supported by evidence, but affirming revocation because it was clear trial court would have revoked community control based solely on proper violations).
AFFIRMED and REMANDED with instructions.
STEVENSON, C.J., POLEN and TAYLOR, JJ., concur.